DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
Amendments to claims 1, 6-7 and 15 have been entered.
Accordingly, claims 1-20 are currently pending. 
Response to Remarks
Regarding the 101 rejection, the Examiner agrees that the amendments integrate the claimed subject matter into a practical application generating updated radar data wherein multipath is determined and removed from a radar returns.  The claimed subject matter of the amended claims 6 and 15 is no longer directed to mathematical concepts, e.g. generating updated radar data, and include steps that would not be practically performed in the mind.  
In view of Applicant’s amendments and remarks, the 112(b) rejection has been withdrawn.  
Regarding the prior art rejection, Applicant states that Takada relates to identifying ghosts (multipath) based on a priori knowledge of surface.  See Remarks 9 (citing Takada, [0060]).  Applicant further states the claimed invention uses techniques that can determine returns without prior knowledge.  Id.  
In response, the Examiner believes that during the interview that Applicant’s disclosure providing for example using velocity measurements to determine whether two radar returns have the same velocity, and, if so removing the radar return having the larger range.  See Examiner’s Interview Summary.  The Examiner does not see any amendments that relate to velocity measurements, and, if so, removing the radar return with the larger range.  The amendments appear to state that there is a reflection off of a candidate object, e.g. another vehicle, and a deflection from both said object and another object, e.g. guard rail.  
Regardless if Takada uses a priori knowledge, Takada still has to detect reflections from the object and deflections from both said object and other objects such as guard rails.  Takada discloses a ghost estimation unit which estimates a position and a relative speed of a ghost by the target moving object, based on the detected position and relative speed of the target moving object and the position of the surrounding stationary object.  See Takada, [0017].  Takada also discloses a signal processing unit 109 calculates the relative distance, the relative speed, the position, and the like for each target.  See Takada, [0055].  Thus, it is clear from the cited portions of Takada that Takada includes reflections including both reflections and deflections.  Takada further discloses that the signal processor performs identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points and detects a stationary object (deflections/multipath) by comparing velocity measurements with that of vehicle.  See Takada, [0059].
Takada at Para. 47 discloses “by using the distance, the angle, and the relative speed from the radar to the preceding vehicle, and the distance and the angle from the radar to the stationary object, a measurement point in which the distance from the radar is satisfies a predetermined both relative velocity comparisons and then removing the reflection corresponding to the larger range as indicated in Examiner’s interview summary.  In other words, it does not appear that Takada teaches determining multipath based on a radar return both having a similar velocity to that of the target vehicle and corresponding to a larger range.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada (US 2018/0341012).  
As to claims 1, Takada discloses an autonomous vehicle (Para. [0055] “the calculation result of the signal processing unit 109 is output to the ACC device 110.”  See also title “Ghost Removal.”  Note that the specification’s written description is directed to an autonomous vehicle comprising:
one or more sensors on the autonomous vehicle including at least a radar sensor (Para. [0033] “returns to the radar” Fig. 2);
one or more processors (Fig. 8 item 109 processing unit); and
memory storing processor-executable instructions that, when executed by the one or more processors (Id. processors have memory), cause the autonomous vehicle to perform acts comprising:
receiving, from the radar sensor (as cited above), radar data of the environment, the radar data comprising:
a first radar return having an associated first position comprising a first range along a first radial direction from the radar sensor (See Para. [0006] “line corresponding to the wall 13” and Para. [0028-30] “all targets located outside the line corresponding to the wall are regarded as ghosts and erased.”  See also Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4);
a second radar return having an associated second position comprising a second range along a second radial direction from the radar sensor (Id.  
identifying, based at least in part on the radar data, the first radar return as an object return associated with a candidate object (Para. 17 “a ghost estimation unit which estimates a position and a relative speed of a ghost by the target moving object, based on the detected position and relative speed of the target moving object and the position of the surrounding stationary object.”  Para. 59 “Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points. Identification of the peripheral the stationary object can be carried out, for example, by detecting a measurement point in which the relative speed is close to v.times.cos .theta. from the speed v of the vehicle on which the radar device is mounted and the angle .theta. of the object (that is, the direction in which radio waves arrive).”);
determining, based at least in part on the first position and the second position, a reflection point along the second radial direction (Id.  See also Para. [0058-61] “the radar device 100 specifies which one of the measurement points is the target preceding vehicle, and in step S3, the radar device 100 specifies the surrounding stationary object such as a wall and a guard rail” and “candidate detection point”, see also Figs. 3-7 and Para. [0060] “the angle and speed at which ghost occurs are estimated” Fig. 9 step 4), the reflection point corresponding to a position at which an intermediate surface in the environment would be located to result in the second radar return being a reflected return reflected off both the candidate object and the intermediate surface (Para. 33 “In FIG. 2, since radar is located at a position of h.sub.r meters from the wall on the left side, and a path is considered which returns to the radar via reflection on the front object and reflection on the left side wall”)
receiving, from the one or more sensors, additional sensor data (Id.  “one of the measurement points is the target preceding vehicle.”  See also Para. [0051] “using a point at 
identifying, based at least in part on the additional sensor data, an object in the environment (Id.  See also Para. [0059] “in step S2, the radar device 100 specifies which one of the measurement points is the target preceding vehicle, and in step S3, the radar device 100 specifies the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave of the moving target”.);
determining, based at least in part on the object being disposed at the reflection point, that the second radar return is the reflected return (Id.  “the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave from the moving object . . . Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points. Identification of the peripheral the stationary object can be carried out, for example, by detecting a measurement point in which the relative speed is close to                                 
                                    v
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            (
                                            θ
                                            )
                                        
                                    
                                
                             from the speed v of the vehicle on which the radar device is mounted and the angle theta of the object (that is, the direction in which radio waves arrive).”  See also Para. [0029] and [0033] which discuss how ghosts appear symmetrical and spread thus indicating a reflection); and
controlling the autonomous vehicle within the environment at the exclusion of the second radar return
As to claim 6 (similar to the acts of claim 1), Takada discloses a method comprising:
receiving, from a radar sensor on a vehicle (Para. [0033] “returns to the radar” Fig. 2), radar data of an environment (Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4), the radar data including a plurality of radar returns (Para. [0035] “PRI” and Para. [0059] “which may reflect again the reflected wave from the moving object”);
determining, based at least in a first radar return of the plurality of radar returns, a first position on a first radial direction extending from the radar sensor (See Para. [0006] “line corresponding to the wall 13” and Para. [0028-30] “all targets located outside the line corresponding to the wall are regarded as ghosts and erased.”  See also Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4);
identifying the first radar return as an object return associated with a candidate object 
determining, based at least in part on a second radar return of the plurality of radar returns, a second position on a second radial direction extending from the radar sensor (Id.  See also Para. [0034] “as illustrated in FIG. 4, the parameters of radar (own-vehicle), the moving object (preceding vehicle), the stationary the object (wall and guard rail) are defined” and Fig. 9 step 4.  See also Para. [0061] “relative speed” and see Para. [0035] Equation 3 “PRI” – pulse repetition frequency – thus meeting the scope of several pulse returns); 
determining a reflection point along the second radial direction and between the radar sensor and the second position (Id.  See also Para. [0058-61] “the radar device 100 specifies which one of the measurement points is the target preceding vehicle, and in step S3, the radar device 100 specifies the surrounding stationary object such as a wall and a guard rail” and “candidate detection point”, see also Figs. 3-7 and Para. [0060] “the angle and speed at which ghost occurs are estimated” Fig. 9 step 4), the reflection point corresponding to a position at which an intermediate surface in the environment would be located to result in the second radar return being a reflected return reflected off both the candidate object and the intermediate surface (Para. 33 “In FIG. 2, since radar is located at a position of h.sub.r meters from the wall on the left side, and a path is considered which returns to the radar via reflection on the front object and reflection on the left side wall”) and
determining, based at least in part on additional data about the environment indicating an object in the environment at the position at which the intermediate surface in the environment would be located (Para. [0060] “the angle and speed at which ghost occurs are estimated” Fig. 9 step 4), that the second radar return is a reflected return (Para. [0059] “the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave from the moving object . . . Identification of the preceding vehicle which is the 
    PNG
    media_image1.png
    20
    57
    media_image1.png
    Greyscale
 from the speed v of the vehicle on which the radar device is mounted and the angle theta of the object (that is, the direction in which radio waves arrive)”  See also Para. [0029] and [0033] regarding how the ghosts have symmetry and spread indicating a reflection).
As to claim 15 (similar to claim 6), Takada discloses one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations (Fig. 8 item 109 processing unit) comprising: 
receiving, from a radar sensor on a vehicle (Para. [0033] “returns to the radar” Fig. 2), radar data of an environment (Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4), the radar data including a plurality of radar returns (Para. [0035] “PRI” and Para. [0059] “which may reflect again the reflected wave from the moving object”);
determining, based at least in a first radar return of the plurality of radar returns, a first position on a first radial direction extending from the radar sensor 
identifying, based at least in part on the radar data, the first radar return as an object return associated with a candidate object (Para. 17 “a ghost estimation unit which estimates a position and a relative speed of a ghost by the target moving object, based on the detected position and relative speed of the target moving object and the position of the surrounding stationary object.”  Para. 59 “Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points. Identification of the peripheral the stationary object can be carried out, for example, by detecting a measurement point in which the relative speed is close to v.times.cos .theta. from the speed v of the vehicle on which the radar device is mounted and the angle .theta. of the object (that is, the direction in which radio waves arrive).”);
determining, based at least in part on a second radar return of the plurality of radar returns, a second position on a second radial direction extending from the radar sensor (Id.  See also Para. [0034] “as illustrated in FIG. 4, the parameters of radar (own-vehicle), the moving object (preceding vehicle), the stationary the object (wall and guard rail) are defined” and Fig. 9 step 4.  See also Para. [0061] “relative speed” and see Para. [0035] Equation 3 “PRI” – pulse repetition frequency – thus meeting the scope of several pulse returns);
determining a reflection point along the second radial direction and between the radar sensor and the second position (Id.  See also Para. [0058-61] “the radar device 100 specifies which one of the measurement points is the target preceding vehicle, and in step S3, the radar device 100 specifies the surrounding stationary object such as a wall and a guard rail” and “candidate detection point”, see also Figs. 3-7 and Para. [0060] “the angle and speed at which ghost occurs are estimated” Fig. 9 step 4), identifying, based at least in part on the radar data, the first radar return as an object return associated with a candidate object (Para. 17 “a ghost 
determining, based at least in part on additional data about the environment, presence of an object at the reflection point (Para. [0059] “the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave from the moving object . . . Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points. Identification of the peripheral the stationary object can be carried out, for example, by detecting a measurement point in which the relative speed is close to 
    PNG
    media_image1.png
    20
    57
    media_image1.png
    Greyscale
 from the speed v of the vehicle on which the radar device is mounted and the angle theta of the object (that is, the direction in which radio waves arrive)”); and 
determining, based at least in part on the presence of the object at the position, that the second radar return is a reflected return (Para. [0033] “FIG. 3 is a view illustrating how one point of the reflection point by the preceding vehicle appears to spread (that is, how the ghost appears). The distance of the ghost target is predominant in the distance of the preceding vehicle, and strictly it is not equidistance, but it looks like a circular arc. In this way, when the distance to 
generating updated radar data excluding the second radar return (Para. 56 “identifying, based at least in part on the radar data, the first radar return as an object return associated with a candidate object (Para. 17 “a ghost estimation unit which estimates a position and a relative speed of a ghost by the target moving object, based on the detected position and relative speed of the target moving object and the position of the surrounding stationary object.”  Para. 59 “Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points. Identification of the peripheral the stationary object can be carried out, for example, by detecting a measurement point in which the relative speed is close to v.times.cos .theta. from the speed v of the vehicle on which the radar device is mounted and the angle .theta. of the object (that is, the direction in which radio waves arrive).”);”).
As to claims 2, 8 and 16, Takada further discloses the autonomous vehicle of claim 1 and method claims 6 and 15, wherein the determining the reflection point comprises:
determining a reflection line based at least in part on the first position and the second position (Figs. 6-7 See also Para. [0028-30] “targets located outside the line” and Para. [0033] “and a path is considered which returns to the radar via reflection on the front object and reflection on the left side wall.”  See also Figs. 1-7); and
determining the reflection point as an intersection of the reflection line with a line extending along the second direction (Fig. 6 shows an intersection.  See also Para. [0028-30] 
As to claim 3, Takada further discloses the autonomous vehicle of claim 1, the acts further comprising:
receiving, from the radar sensor and prior to receiving the radar data, previous sensor data associated with a second object (Para. [0065] “moving object and a stationary object that re-reflects radio waves reflected from the moving object exists.”  See also Para. [0047] “a measurement point in which the distance from the radar is satisfies a predetermined value . . . is estimated as the ghost.”  See also Para. [0054]); and
identifying, based at least in part on the previous sensor data, the first return as an object return associated with the second object (Id.  Para. [0065] “moving object and a stationary object that re-reflects radio waves reflected from the moving object exists.” See also Para. [0033] Fig. 3.  Also, Figs. 6-7 show multiple reflections due to the ghost).
As to claim 4, Takada further discloses the autonomous vehicle of claim 3, the acts further comprising:
selecting the second return from a plurality of returns based at least in part on the second range being greater than the first range (Para. [0047] “a measurement point in which the distance from the radar is satisfies a predetermined value” and Para. [0051] and Para. [0033].).
As to claim 5, Takada discloses the autonomous vehicle of claim 1, the acts further comprising:
receiving, from the radar sensor and after receiving the radar data, additional radar returns associated with the environment 
verifying that the second radar return is a reflected return based at least in part on the additional radar returns (Para. [0059-61] Fig. 9 step 4).
As to claim 7, Takada further discloses the method of claim 6, further comprising: controlling the vehicle within the environment based on the updated radar return (Para. [0055] as previously cited in claim 1 and see also Para [0061] “in step S5, the signal processing unit 109 of the radar device 100 excludes the measurement point where the estimated position and the relative speed of the ghost are detected, from the detected objects.”  See also Para. 55 “ACC”).
As to claims 9 and 17, Takada further discloses the method of claims 6 and 15, wherein the additional data comprises at least one of sensor data or map data, the sensor data comprising one or more of LIDAR data, additional radar data, or image data (Para. [0033] “via reflection on the front object and reflection on the left side wall” thus meeting the scope of at least two radar data.  See also Figs. 6-7 for radar image data.).
As to claims 10 and 18, Takada further discloses the method of claims 6 and 15, further comprising:
receiving, from the radar sensor, an additional radar return associated with the environment (Id.  See also Para. [0034] “guard rail”); and
verifying that the second radar return is a reflected return based at least on the additional radar return (Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4. See also Para. [0034] “as illustrated in FIG. 4, the parameters of radar (own-vehicle), the moving object (preceding vehicle), the stationary the object (wall and guard rail) are defined” and Fig. 9 step 4.  See also Para. [0061] “relative speed” and see Para. .
As to claims 11 and 19, Takada further discloses the method of claims 6 and 15, further comprising:
receiving, from the radar sensor and prior to receiving the radar data, previous radar returns associated with a tracked object in the environment (Id.); and
identifying, based at least in part on the previous radar returns, the first return as an object return associated with the tracked object (Id. see also Para. [0044] “total of three routes” and Para. [0033] “a path is considered”).
As to claims 12 and 20, Takada further discloses the method of claims 6 and 15, wherein the first return and the second return are selected based at least in part on at least one of ranges associated with the first return and the second return, the first position and the second position, or velocities associated with the first return and the second return (Para. [0060] “the angle and speed at which ghost occurs are estimated” Fig. 9 step 4).
As to claim 13, Takada further disclose the method of claim 6, wherein the first return is associated with an object in the environment, and the second return is determined based at least in part on at least one of the second radar return having a second range greater than a first range associated with the first radar return or a second velocity of the second radar return being equal to or greater than a threshold velocity (Para. [0033] “The distance of the ghost target is predominant in the distance of the preceding vehicle, and strictly it is not equidistance, but it looks like a circular arc.” See also Para. [0046] “The distance of the ghost is half of the sum of the distance between the radar and the preceding vehicle, the distance between the preceding vehicle and the stationary object, the distance between the stationary object and the radar.” See also Para. 47 “by using the distance the angle, and the relative speed from the radar to the preceding vehicle, and the distance and the angle from the radar to the stationary object, a measurement point in which the distance from the radar is satisfies a predetermined value (specifically, the expression (13) is satisfied) and in which the relative distance from the radar satisfies a predetermined value (specifically, satisfies the value obtained by multiplying the expression (12) by 1/2) is estimated as the ghost”).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Takada in view of Smith (US 2018/0120842).
As to claim 14, Takada does not discloses an additional sensor; therefore, Takada does not disclose the method of claim 6, further comprising:
receiving, from an additional sensor on the vehicle, additional sensor data; and
identifying, based at least in part on the additional sensor data, an object associated with the first return.
In the same field of endeavor, Smith discloses “the SDV control system 120 may then compare the raw radar data 118 with the current localization map 133 to identify any multipath objects in the raw radar data 118 (510). Thereafter, the SDV control system 120 may either remove the multipath objects from the radar data 118 (512) or identify and track multipath 
In view of the teachings of Smith, it would have been obvious for a person of ordinary skill to modify Takada with the Lidar system in Takada because it is well known that Lidar has a finer resolution than radar whereas radar has advantages of being able to provide detections in adverse weather conditions thus it would have been obvious to employ both a radar and LIDAR system in order to improve overall resolution and decreasing false alarms thereby improving overall integrity of the collected data.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schiffmann (US 2016/0274232) discloses “the system 10 is configured to detect a false radar-track arising from a reflection of a radar return (the return signal 44) from a target (the first target 24) by determining or indicating that the second target 34 is a reflection of the first target 24 when a reflection -line 50 that bisects and extends orthogonally from a line-segment 52 extending between the first target 24 and the second target 34 intersects with a reflection surface 54 detected by the second sensor 30 (Para. [0016]).”
Gross (US 2013/0314272) discloses “FIG. 1 schematically shows, with the aid of an arrow connecting one's own vehicle 10 and radar object 12 in a straight line, a first propagation path via which a direct radar reflection off radar object 12 is received. Furthermore, a second propagation path via a reflection off object 14 is illustrated schematically via which an indirect object reflection off radar object 12 is received (Para. [0029]).”
Sato (US 2012/0056773) discloses “the area formed by the stationary object groups L and R, that is the area surrounded by the line to sequentially connect the stationary object pairs of the stationary object groups L and R is set in a road-edge table in step S590. Subsequently, of the stationary object pairs set in the object layout map, the pair (or the pairs) not representing the road edge ("abnormal pair" in FIG. 5) is removed (Para. [0070]).”
Kumon (US 6,741,204) discloses “a prediction point setting unit for setting a prediction point where an object is considered to be existent based on information other than peaks of the distance power spectrum; and a second operation unit for obtaining a direction power spectrum at the prediction point established by the prediction point setting unit based on an operation result of the first operation unit, whereby based on the operation result of the first and second operation units, information on the object that reflects the radar wave is obtained (see claim 1).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.W.J./Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648